Exhibit 10.2

ASSIGNMENT AND ASSUMPTION OF

REAL ESTATE PURCHASE AGREEMENT

This Assignment and Assumption of Real Estate Purchase Agreement (this
“Assignment”) is entered into to be effective as of December 20, 2013 (the
“Assignment Date”), by GGT Spring Town TX, LLC, a Delaware limited liability
company (“Assignee”) and MCRT Investments LLC, a Delaware limited liability
company (“Assignor”) in light of the following recitals.

RECITALS

A. Grand-Kuykendahl, Ltd. (“Seller”) and Assignor entered into that certain Real
Estate Purchase Agreement dated effective March 18, 2013, as amended by that
certain first amendment dated June 12, 2013, that certain second amendment dated
August 9, 2013, that certain third amendment dated August 22, 2013, and that
certain fourth amendment dated December 9, 2013 (as amended, the “Agreement”),
covering certain property described therein.

B. Assignee desires to acquire all right, title, and interest of Assignor in,
to, and under the Agreement, and Assignor desires to assign all such right,
title, and interest in, to, and under the Agreement.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby assigns to Assignee all of Assignor’s right, title and
interest in, to, and under the Agreement, including, without limitation, all of
Assignor’s rights to the Earnest Money (as defined in the Agreement). Assignee
hereby accepts the foregoing assignment and assumes all of the duties and
obligations of Assignor under the Agreement.

2. This Assignment may be executed in multiple counterparts, each of which shall
be fully effective as an original and all of which together shall constitute one
and the same instrument. The delivery of counterpart signatures by facsimile or
pdf transmission shall have the same force and effect as the delivery of a
signed hard copy.

[Signatures Follow]

 

1



--------------------------------------------------------------------------------

EXECUTED to be effective as of the Assignment Date.

 

ASSIGNOR:

MCRT Investments LLC,

a Delaware limited liability company

By:   /s/ Jeb Cox Name:   Jeb Cox Title:   Managing Director ASSIGNEE:

GGT SPRING TOWN TX, LLC,

a Delaware limited liability company

  By:  

MCRT SPRING TOWN LLC,

a Delaware limited liability company,

its operating member

    By:   /s/ Jeb Cox     Name:   Jeb Cox     Title:   Managing Director

 

2